Citation Nr: 1200603	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his skin rash (seborrheic dermatitis) had its onset during his military service while in the Republic of Vietnam, and he has had continued symptoms since service with the subsequent development of seborrheic hyperplasia, actinic keratoses, squamous cell carcinoma, and basal cell carcinoma.


CONCLUSION OF LAW

The Veteran's skin disorders (which have been characterized as seborrheic dermatitis, seborrheic hyperplasia, actinic keratoses, squamous cell carcinoma, and basal cell carcinoma) were incurred in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's current skin disorders, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In the current appeal, the Veteran seeks service connection for his skin rash on his face and chest that he states had its onset while he served in the Republic of Vietnam, has continued since then, and has developed into multiple squamous cell carcinomas.

Initially, the Board notes that the National Personnel Records Center has indicated that the Veteran served in the Republic of Vietnam from April 1, 1967, to November 7, 1969; however, the 1969 year must be in error because the Veteran actually discharged from service in October 1968.  Furthermore, his DD 214 shows the he was in the USARPAC for seven months and seven days.  Evidence of record also reflects an October 1967 admission to the 85th Evacuation Hospital and evacuation to the U.S. Army Hospital at Camp Zama, Japan in November 1967.  The Veteran himself has reported being in Vietnam from March to November of 1967.  Consequently, the Board finds that the actual period of service in the Republic of Vietnam is from April 1, 1967, to November 7, 1967.
In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Here, the Veteran's DD214 shows that his military occupational specialty (MOS) was that of a light weapons infantryman, and that he received the Vietnam Service Medal, the Vietnam Campaign Medal and a Combat Infantryman Badge (CIB).  The Board notes that the CIB specifically indicates that Veteran was in combat while the other medals indicate that he was in the Southeast Asia theater of operations.  His service treatment records, however, demonstrate that he was in the Republic of Vietnam as they show that he was admitted to the hospital while in Vietnam in September 1967 and that his was assigned to "B Co 1/12 Inf 4 Inf Div APO 96262 RVN."  Based on this evidence, the Board finds that there is no question that the Veteran was engaged in combat and is entitled to the "combat presumption" as set forth above.

The Board notes that, despite the fact that the Veteran has not claimed that his skin rash and his subsequently developed skin disorders are related to exposure to herbicides while serving in the Republic of Vietnam, the RO has only adjudicated his claim on the basis of presumptive service connection due to herbicide exposure under 38 C.F.R. § 3.309(e).  As found by the RO, however, the Veteran's skin rash (diagnosed as seborrheic dermatitis) and his subsequently-developed skin disorders are not enumerated diseases found to have a relationship with exposure to herbicides, and, consequently, presumptive service connection under § 3.309(e) is not warranted.  The Board finds, however, that the evidence is sufficient to raise a reasonable doubt that the Veteran's skin rash actually had its onset in service and has continued since then such that service connection on a direct basis is warranted.

The Board acknowledges that the Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of any skin disorders.  The Veteran is, however, a combat veteran and has stated that he was mostly treated in field stations for his skin rashes on his face and chest.  He related that he was first treated at a firebase near Pleiku in September 1967 and then later at the hospital in Qui Nhon.  This appears to coincide with the Veteran's treatment for malaria and chronic otitis media seen in the service treatment records.  Although the cover sheets are available to show the diagnoses of the conditions treated during the two hospitalizations in September and October of 1967, the actual inpatient clinical records are not associated with the service treatment records and no efforts were made to obtain them.  Consequently, there is no way to know for certain whether a skin disorder was at least noted at the time of these hospitalizations.  Finally, even if there is no notation in the service treatment records of the Veteran having a rash on his face and chest, he has stated that it would "come and go," and he would treat it with various topical creams when it became severe.  Thus, although there is no evidence in the service treatment records to support a finding of a chronic skin disorder in service, as a combat veteran, the Veteran's statements are accepted as sufficient proof an in-service onset of a skin rash on his face and chest.  

The Board also notes that the Veteran has alleged a continuity of chronic rashes since service.  He reported that, after service, he sought treatment from two different dermatologists for his skin rashes.  Unfortunately, their records are not available because of how long ago the treatment was.  The Board acknowledges that the report of a June 1969 VA general medical examination (conducted in connection with claims for service connection for disabilities other than a skin disorder) fails to note the presence of any skin rash or other skin conditions.  However, as previously discussed, the Veteran has stated that his skin condition was not constant, but would come and go.  Furthermore, the fact that the Veteran did not report a history of skin rashes at this examination is not negative evidence as the purpose of this examination was for his service connection claims for other disabilities, not his skin disorder.  Consequently, the Veteran's silence at that examination relating to his skin rashes at that time cannot be used against him as he had no duty to report such history.  

The Board notes that the earliest medical evidence of a skin disorder is private medical treatment records from March 1987.  These private medical treatment records show that, in March 1987, the Veteran was diagnosed to have seborrheic dermatitis.  It is noted, however, that the Veteran reported a 20 year history of a slightly raised telangectatic area on the right check, which would place the onset in 1967 (the year he was in Vietnam).  A biopsy was taken and a subsequent treatment note indicates pathology resulted in a diagnosis of sebaceous hyperplasia.

The next treatment is not seen until July 1997 when the Veteran was seen by the same physician with complaints of several year history of scaling red linear patch with pruritis on the right cheek for 30 years (which again would place the onset in the year the Veteran was in Vietnam).  It was noted that he also had patch red scaling areas over the entire face of a more sebaceous dermatitis look with papules of acne rosacea on chin.

The first VA treatment record relating to the Veteran's current skin disorders is from November 2006 when the Veteran was seen for a Dermatology consultation at the VA clinic in Fort Wayne, Indiana.  It is noted that the Veteran was being seen for evaluation of scaly pink papules on his face and chest and that he reported this started while he was in Vietnam.  He related that sometimes they are better than others but that it never completely clears.  He report being seen by a local dermatologist and using a compounded cream at that time.  Physical examination showed extensive scaly pink papules over the forehead, nose, cheeks, and the top of the head.  On the right forehead was an ulcerated pink papule with scabbing.  All areas were mildly inflamed.  On his upper and midchest, there were extensive scaly pink papules with mild inflammation but no ulceration.  The assessment was neoplasm, skin (relating to the ulcerated papule on the right forehead) and actinic keratosis versus chronic dermatitis.  He was referred to Dermatology at the VA Medical Center in Indianapolis for further evaluation and management.  In addition, a shave biopsy was taken of the lesion on the Veteran's right forehead and pathology shows this was squamous cell carcinoma with ulceration and focal abscess formalin with deeper sections showing a small area of basal cell carcinoma adjacent to one of the squamous nests.  Subsequent VA treatment records show that this lesion was excised in December 2006 and that since then the Veteran has had multiple other lesions determined to be actinic keratosis, squamous cell carcinoma or basal cell carcinoma removed from his face and chest.  They also show that he continues to have a recurrent rash involving his scalp, face and chest consisting of erythematous plaques and overlying colored papules, which has been diagnosed as seborrheic dermatitis (although some more current treatment records have questioned whether this might be psoriasis).

Based on the medical evidence of record, the Board finds that the Veteran has carried a diagnosis of seborrheic dermatitis since at least March 1987.  Furthermore, there is evidence from March 1987 showing the presence of a precancerous lesion (sebaceous hyperplasia) on the Veteran's right cheek.  These early treatment records show the Veteran's report of a continuity since 1967, which was when he would have been in Vietnam.  The Veteran has stated that the onset of his skin rash was in service while in the Republic of Vietnam and that it has continued since service and has developed from an intermittent problem to a constant problem.  The medical evidence shows that the Veteran's skin disorders are now a constant problem with the development of precancerous and cancerous lesions.  Thus, the Board finds that the Veteran's skin rash diagnosed as seborrheic dermatitis, which had its onset in service, has evolved into precancerous (seborrheic hyperplasia and actinic keratosis) and cancerous (squamous cell carcinoma and basal cell carcinoma) lesions.

Furthermore, in support of his claim for service connection, the Veteran submitted pictures of him taken while he was in Vietnam.  Although not clear enough to specifically show any rash on either his face or chest, they do appear to demonstrate some red areas on the Veteran's face as well as some tanning indicating sun exposure on his chest.  

Moreover, in support of his claim, the Veteran submitted a statement dated in May 2009 from his older sister.  Initially, the Board notes that it does not appear that the RO has considered this piece of evidence in adjudicating the Veteran's claim as it was submitted shortly after the last Supplemental Statement of the Case was issued.  However, as the Board is granting the Veteran's claim, there is no prejudice to him in its consideration of the new evidence without first obtaining a waiver of RO consideration of it.  See 38 C.F.R. § 20.1304 (c) (which stipulates that any pertinent evidence submitted by a veteran or his/her representative before the Board but not considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review unless the veteran or his/her representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral).

In this statement, the Veteran's sister says that she kept in close contact with the Veteran while he was in Vietnam and corresponded with him through letters and occasional phone calls.  She states that, in the Veteran's letters, he would describe his condition pertaining to his health and safety, including the skin condition on his face, neck and feet he acquired while serving in Vietnam.  She relates that he told her that he was treated with some sort of skin cream/ointment that helped but never really cured the condition.  She further states that she remembers that, when the Veteran returned from Vietnam, his face and chest were different.  The surface was red and inflamed in areas, and it was obvious that he had acquired some sort of skin problem while serving in Vietnam.  She related that the skin condition was intermittent and sometimes was hardly noticeable but, at other times, was very noticeable.

Finally, the Board notes that the Veteran underwent a VA general medical examination in January 2009, which was not actually ordered in conjunction with the Veteran's claim on appeal but with a different claim for service connection and a claim for a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).  In conducting the examination, however, the examiner elicited information regarding the Veteran's skin disorder and examined him therefor.  The examiner's assessment was skin rash, consistent with actinic keratoses and reported history of basal cell carcinoma per biopsy last year.  In his discussion, the examiner commented on the various diagnoses but, as to his diagnosis of skin rash, he stated he felt this was less likely than not to have been related to active duty military service.  

The Board finds this medical opinion to be inadequate.  Significantly, the examiner did not provide rationale to support his medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).  Thus, the Board finds that the examiner's medical nexus opinion lacks probative value and carries no weight in determining whether the Veteran's current skin disorders are related to his military service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In weighing the probative evidence of record, the Board finds that it is at least in equipoise as to whether the skin rash the Veteran reports had its onset in Vietnam and has continued since then is related to his current skin disorders diagnosed as seborrheic dermatitis, seborrheic hyperplasia, actinic keratosis, squamous cell carcinoma, and basal cell carcinoma.  The Veteran's report of an onset in service with treatment in service is credible and accepted pursuant to the combat presumption as establishing an incurrence in service.  The Veteran has also reported, and his sister has corroborated, that he has had a skin disorder since his return from Vietnam.  The medical evidence, however, fails to demonstrate a specific link between the Veteran's current skin disorders and the skin rash he reports he had in service.  However, given the credible and corroborated evidence of continuity of symptomatology since service, the Board finds that there is reasonable doubt raised by the record that the Veteran's current skin disorders are related to his military service.  Resolving reasonable doubt in the Veteran's favor, therefore, the Board finds that service connection is warranted for the Veteran's current skin disorders, to include seborrheic dermatitis, seborrheic hyperplasia, actinic keratoses, squamous cell carcinoma, and basal cell carcinoma.


ORDER

Entitlement to service connection for a skin disorder characterized as seborrheic dermatitis, seborrheic hyperplasia, actinic keratoses, squamous cell carcinoma, and basal cell carcinoma is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


